Title: Enclosure: [Manufacturers of Snuff in Philadelphia Remonstrate], [December 1794]
From: 
To: 


The Manufacturers of Snuff in Philadelphia Remonstrate
Against the manner in which the Excise or Duty is laid and to be collected on Snuff—eight Cents per pound this is on an average fifty ⅌ Cent. This is an encouragement for a defraud of the Revenue as the Excise is an encouragement so to do.
Also give Bond in the Sum of Five thousand Dollars and must keep an account from day to day of the quantity manufactured. This is impossible for the following Reasons—
First   There is is no person can be at his Mill from fifteen to thirty miles and attend at a Market where he must dispose of his goods.
Secondly   There is no person can take all the Snuff out of his mortars or Mills without taking them down which may be done in one hour and then will take one to two days to put them up and get them in order as there is from one to six pounds will lay at the bottom of the Mortars and there is no miller can boult all his snuff the same day it is ground.
Thirdly   There is no person would wish to swear to his journeyman or miller’s account unless he was present at the weighing of the same, and he labors under the difficulty of being embarrased by the said man if any difference should arise between the parties he there goes and informs which leaves a censure and trouble of a defraud and every person that is under an Excise System is so suspected.
Fourthly   An honest man has no chance with one that is dishonest for the honest man will swear to the truth and the dishonest man delights in perjury and fifty per cent is full encouragement as we will deliver Snuff from one to two Shillings ⅌ lb.
But if we are to be excised for God’s sake lay it on the mortars of the two evils let us take the least—for then the poor man will have a chance for a living for the following reasons—

First   That he can come forward and give bond and security or deposit the money and can enter his mortars by the year half year or quarter. Then there is no fraud no Excise Officers to take our business from us and take a part of the revenue to support them—we wish to support Government with our lives and property.
Secondly   Then we all become Excise officers one over another as it is common to undersell each other. Then there would be no danger of the Revenue being defrauded—no trouble for the Excise Officer but to receive his money. These and many other difficulties we labor under.
No manufacturer of Snuff can work his mill above half the Year as his goods must go under certain preparations. Mortars often out of repair differences of the Seasons violent heat or violent cold will not admit us to work.
There is no man can comply with the present System of the Law without he is fond of perjury and God keep us from it.
There is one circumstance which I have been informed of and believe to be true as it came from good authority—that a person of Some other State ground Snuff for forty shillings per hundred entered his Mill to grind is own at eight cents per pound. This has a suspicious appearance of perjury. But for God’s Sake make the System direct that we may go to our business that is perishing on hand and our Interest is daily suffering.
In respect to the exportation of the article of Snuff it might as well be a total prohibition as there are few persons ever exports more than from one to ten Barrels which few Masters of Vessels would give Bond for the freight of that amount—as there is little snuff exported only to English Islands where certificates could not be obtained.

We beg your serious attention to the above difficulties as there is seventeen snuff Mills in the United States fifteen of which have been standing since the thirtieth of September the others being obliged to Enter to finish what was likely to perish.
These objections are facts which can be proved by the majority of that Branch which is in this State at present.
This law appears to be a Copy from the British Statute and the difference is they work by Hand Mills and Horse mills and here we work on an improved scale by water which is a great difference in the Implements and the reason is the difference of populousness of that country to this.
